DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I (claims 1-17) in the reply filed on 11/16/21 is acknowledged.  The traversal is on the ground(s) discussed below: 
Applicant argues on pg. 11 that claim 18 does not require multiple fastening members because the phrase “each fastening member” refers to the phrase “a fastening member.”
Applicant’s argument is not persuasive. Claim 18 does not recite that there is only one fastening member. The word “each,” by its definition, refers to two or more of something, and one of ordinary skill in the art would not use the word “each” to refer to only one of something. Therefore, the phrase “each fastening member” can be considered to recite that there are at least two fastening members, albeit in an awkward manner.

Applicant argues that the “slight difference” in language between claims 1 and 18 does not mean that a material different process can be used to make the product of claim 1. Applicant alleges that the Examiner does not discuss how claim 18 would be different from such a materially different process.
Applicant’s argument is not persuasive. Pages 2-3 of the Restriction Requirement state “Specifically, the elongated portion of claim 1 could be formed in a extend from an opposing outer surface of the flange portion, with the elongated portion extending through the simulated flesh, which is required by claim 18.” The device of claim 1 does not require an elongated portion that “extends from an opposing outer surface of the flange portion, with the elongated portion extending through the simulated flesh,” meaning the device of claim 1 could be made by a process without a step for providing such a feature. Such a process would be materially different from claim 18 because claim 18 requires this step and claim 1 can be made without it.
Pages 2-3 of the Restriction Requirement further state “Additionally, the test device of claim 1 could be made by a method wherein the hollow member is made around the support structure (e.g. by molding the hollow member around the support structure), as opposed to introducing a support structure within the cavity of the formed hollow member as recited in claim 18.” The device of claim 1 does not have to be made by “introducing a support structure within the cavity of the formed hollow member.” Instead, the same structure can be accomplished by molding the hollow member around the support structure. Also, the device of claim 1 requires a mounting mechanism that maintains the positioning of the simulated flesh relative to the hollow member during crash test simulations. Claim 18 does not recite a step for making a mounting mechanism having such functions. Therefore, the device of claim 1 can further be made by a material different process.
 Pages 2-3 of the Restriction Requirement further state “Furthermore, claim 18 requires multiple fastening members to be secured to the support structure (see last line of claim 18), whereas the device of claim 1 can be made with just one fastening 

Applicant argues on pg. 11 that the Examiner only speculates that a hollow member can be formed around a support structure.
Applicant’s argument is not persuasive. Applicant fails to articulate why the device of claim 1 allegedly cannot be made by a materially different process. Furthermore, ¶40 discloses that hollow member 40 is made of simulated flesh 41 made of foam. ¶38 clearly states that the foam is formed by molding, meaning the hollow member of claim 1 could be made at least by molding the hollow member around the support structure. The materially different process is not required to be disclosed by Applicant or shown in a prior art reference, and molding the hollow member could have been envisaged by one of ordinary skill in the art.

Applicant argues on pg. 11 that there would not be a serious search and/or examination burden in examining both of groups I and II.
Applicant’s argument is not persuasive. MPEP 808.02 states:
“...the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed 
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.”

The different classifications (element A above) and/or different search queries (element C above) would result in a serious search burden.
The requirement is still deemed proper and is therefore made FINAL.

Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/16/21.
Claim Objections
Claims 2, 4, 7-8 and 10 are objected to because of the following informalities:  
As to claims 2 and 8, the phrase “one or flange openings” is grammatically incorrect. Perhaps the phrase “one or more flange openings” would be more appropriate.

As to claims 4 and 10, the phrase “said elongated opening” (lines 4-5 of both claims) lacks proper antecedent basis in the claims. Perhaps the phrase “said elongated portion” would be more appropriate. For examination, the Examiner will interpret that the phrase “the elongated portion” is being recited.

As to claim 7, the phrase “an inner cavity” is recited on both of lines 3 and 8, making the phrase on line 8 a double recitation. Perhaps the phrase “the inner cavity” would be more appropriate for line 8.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a mounting mechanism coupled to each of said hollow member and said support structure for maintaining the positioning of said simulated flesh relative to said hollow member.” As stated in ¶40, the insert 210 of the mounting mechanism maintains the position of the simulated flesh 41 of the hollow member 40 bones 110. Also, it is not possible for the position of the simulated flesh to deviate relative to the hollow member because the simulated flesh is part of the hollow member. Therefore, it is unclear how the mounting mechanism maintains the positioning of said simulated flesh relative to said hollow member.
For the purpose of examination, it will be interpreted that the mounting mechanism maintains the position of the simulated flesh relative to the support structure.

Claims 2-17 are indefinite for depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iocca et al. (US 20140335493 A1, hereinafter Iocca) in view of Bataille et al. (FR 3095787 A1, hereinafter Bataille).
As to claim 1, Iocca teaches an anthropomorphic test device 100 configured for use in crash test simulations (the anthropomorphic device of Iocca is capable of being used in crash test simulations), said anthropomorphic test device comprising: 
a hollow member (foam leg clamshell half covered in simulated skin - ¶29) comprising a simulated flesh (foam - ¶29) having an inner foam core portion (foam filling inside the simulated skin - ¶29) and with said hollow member defining an inner cavity (in the clamshell half); 
a support structure (skeletal leg component - ¶29) received within said inner cavity; and 
a mounting mechanism (one or more common threaded fasteners - ¶29) coupled to each of said hollow member and said support structure for maintaining the positioning of said simulated flesh relative to said hollow member (as taught in ¶29; see the 112b rejection of this claim above for the examiner’s interpretation) during the crash test simulations (the anthropomorphic device of Iocca is capable of use during crash test simulations, during which the mounting mechanism can maintain the positioning of the simulated flesh relative to the support structure, e.g. if the force experienced during the crash simulation is not strong enough to cause the mounting mechanism to fail), wherein said mounting mechanism comprises: 

Iocca does not teach wherein said mounting mechanism comprises: 
one or more inserts each respectively coupled within said simulated flesh, wherein each of said one or more inserts comprises: 
a flange portion positioned within said inner foam core portion; 
an elongated portion extending from said flange portion towards said support structure; and 
wherein the fastening member passes through said flange portion, and extends along said elongated portion.
Bataille teaches a mounting mechanism 4, 8 for attaching a foam portion 7 (analogous to Iocca’s simulated flesh, which is also made of foam) to a support structure 2, 
wherein said mounting mechanism comprises: 
one insert 8 coupled within said foam portion 7, wherein said one insert comprises: 
a flange portion 10a positioned within said foam portion 7; 
an elongated portion 9, 10b extending from said flange portion towards said support structure; and 
a fastening member 4 (in the translation, the last 4 lines of pg. 3 teach that the fastening member can be configured to be anchored via axial rotation; fig. 1 shows that the fastening member 4 has a wide head portion to abut against the insert 8) passing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Iocca such that the fastening member has a wide head and the receiving zone of the fastening member is provided with an insert coupled within the foam as taught by Bataille so as to reinforce the receiving zone of the fastening member (in Bataille’s translation, see pg. 2 lines 18-19).

As to claim 3, Iocca as modified teaches wherein said one fastening member comprises: 
a head portion (i.e. the portion of the fastener distant from the support structure), and 
a shank portion (the portion of the fastener that goes into the support structure) extending from said head portion, said shank portion terminating into a tip portion (being the very end of the fastening member opposite the head portion), wherein said shank portion extends through said elongated opening (of Bataille’s insert 8) such that said tip portion is received and secured within said support structure with said head portion positioned adjacent (e.g. near) to an outer surface of said flange portion.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iocca in view of Bataille as applied to claim 1 above and further in view of Laursen (US 2102901 A).

Laursen teaches an insert (title; fig. 4) for rubber heels, the insert comprising a flange portion 1 (pg. 2 line 43) that includes one or flange openings 7 with a portion 10 (fig. 9) of said rubber heel extending within each one of said one or more flange openings (pg. 2 lines 55-62 teach that the rubber passes through the flange openings so that the rubber is united with the flange both above and below the flange).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Iocca as modified such that the flange includes flange openings through which the material, being secured by the fastener, passes such that the material is united with the flange both above and below the flange, as taught by Laursen so as to more firmly lock the insert with respect to the material being secured by the insert (in Laursen, see pg. 2 lines 55-65).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iocca in view of Bataille as applied to claim 3 above and further in view of Gutfleisch et al. (DE 3913356 A, hereinafter Gutfleisch).
As to claim 4, Iocca teaches wherein said support structure (skeletal leg component - ¶29 of Iocca) includes an exterior surface with a receiving opening (hole into which the fastening member goes) extending inwardly and transversely (from the exterior surface of the support structure), and wherein said shank portion extends along 
Iocca as modified does not teach that the support structure defines one or more receiving cavity portions contained within the exterior surface and including the receiving opening, the receiving opening extending from said receiving cavity portion.
[AltContent: textbox (BR)][AltContent: arrow][AltContent: textbox (WR)][AltContent: arrow][AltContent: textbox (RCP)][AltContent: arrow]
    PNG
    media_image1.png
    580
    602
    media_image1.png
    Greyscale

Gutfleisch teaches a connection for adjoining parts (title) wherein there is a support structure 2 defining one or more receiving cavity portions RCP (fig. 3 above) contained within an exterior surface (of the support structure 2) and including a receiving opening 4, the receiving opening extending from said receiving cavity portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Iocca as modified so that the bottom side of the insert fits into a receiving cavity portion in the support structure as taught by Gutfleisch to better maintain the positioning of the insert with respect to the 

As to claim 5, Iocca as modified teaches wherein said receiving cavity portion includes: 
a wall region WR (fig. 3 of Gutfleisch above) extending transversely from said exterior surface, and a bottom region BR (fig. 3 of Gutfleisch above) extending transversely from said wall region with said receiving opening 4 (Gutfleisch) extending transversely from said bottom region; and 
wherein an end surface of said elongated member 9, 10b (Bataille) is abutted to said bottom region when said one fastening member (threaded fastener - ¶29 of Iocca) is inserted within said one insert 8 (Bataille) and secured to said support structure. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iocca in view of Bataille as applied to claim 1 above and further in view of Lipmyer (US 20050126258 A1).
As to claim 6, Iocca as modified teaches the limitations of the claim except at least one sensor configured for sensing movement of the anthropomorphic test device during a crash test simulation.
Lipmyer teaches an anthropomorphic test device (fig. 1) comprising at least one sensor 50 (accelerometer - ¶24) configured for sensing movement of the anthropomorphic test device during a crash test simulation.
.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (instant fig. 1 and ¶4-5, hereinafter AAPA) in view of  Iocca et al. (US 20140335493 A1, hereinafter Iocca) and Bataille et al. (FR 3095787 A1, hereinafter Bataille).
As to claim 1, AAPA teaches an anthropomorphic test device (fig. 1) configured for use in crash test simulations (¶4-5), said anthropomorphic test device comprising: 
a hollow member 16 comprising a simulated flesh (¶5) having an inner foam core portion (inner foam material - ¶4) and with said hollow member defining an inner cavity (containing at least the support structure 18 in fig. 1); 
a support structure 18 received within said inner cavity.
AAPA does not teach a mounting mechanism coupled to each of said hollow member and said support structure for maintaining the positioning of said simulated flesh relative to said hollow member during the crash test simulations, wherein said mounting mechanism comprises: 
one or more inserts each respectively coupled within said simulated flesh, wherein each of said one or more inserts comprises: 
a flange portion positioned within said inner foam core portion; 

a fastening member passing through said flange portion, extending along said elongated portion, and secured to said support structure.
Iocca teaches an anthropomorphic test device 100 configured for use in crash test simulations (the anthropomorphic device of Iocca is capable of being used in crash test simulations), said anthropomorphic test device comprising: 
a hollow member (removable foam leg clamshell half covered in simulated skin - ¶29) comprising a simulated flesh (foam - ¶29) having an inner foam core portion (foam filling inside the simulated skin - ¶29) and with said hollow member defining an inner cavity (in the clamshell half); 
a support structure (skeletal leg component - ¶29) received within said inner cavity; and 
a mounting mechanism (one or more common threaded fasteners - ¶29) coupled to each of said hollow member and said support structure for maintaining the positioning of said simulated flesh relative to said hollow member (as taught in ¶29; see the 112b rejection of this claim above for the examiner’s interpretation) during the crash test simulations (the anthropomorphic device of Iocca is capable of use during crash test simulations, during which the mounting mechanism can maintain the positioning of the simulated flesh relative to the support structure, e.g. if the force experienced during the crash simulation is not strong enough to cause the mounting mechanism to fail), wherein said mounting mechanism comprises: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA such that the simulated flesh is removably attached to the support structure via a mounting portion comprising a fastening member as taught by Iocca so as to facilitate inspection of the support structure and other components for damage after repeated testing.
As to the claimed insert,
Bataille teaches a mounting mechanism 4, 8 for attaching a foam portion 7 (analogous to AAPA’s simulated flesh, which is also made of foam) to a support structure 2, 
wherein said mounting mechanism comprises: 
one insert 8 coupled within said foam portion 7, wherein said one insert comprises: 
a flange portion 10a positioned within said foam portion 7; 
an elongated portion 9, 10b extending from said flange portion towards said support structure; and 
a fastening member 4 (in the translation, the last 4 lines of pg. 3 teach that the fastening member can be configured to be anchored via axial rotation; fig. 1 shows that the fastening member 4 has a wide head portion to abut against the insert 8) passing through said flange portion, extending along said elongated portion, and secured to said 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA as modified such that the fastening member has a wide head and the receiving zone of the fastening member is provided with an insert coupled within the foam as taught by Bataille so as to reinforce the receiving zone of the fastening member (in Bataille’s translation, see pg. 2 lines 18-19).

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Iocca and Bataille as applied to claim 1 above and further in view of Arthur et al. (US 20130000426 A1, hereinafter Arthur).
As to claim 7, AAPA teaches wherein said hollow member 16 comprises a hollow pelvic member 16 including said simulated flesh (¶5) having an inner foam core portion (inner foam material - ¶4) and with said hollow pelvic member defining an inner cavity (having the support structure 18), wherein said hollow pelvic member 16 comprises: 
[AltContent: textbox (IO)][AltContent: arrow][AltContent: ][AltContent: textbox (F)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (TB)][AltContent: textbox (PB)][AltContent: arrow][AltContent: textbox (EP)][AltContent: arrow]
    PNG
    media_image2.png
    572
    544
    media_image2.png
    Greyscale


a pelvic region (i.e. the upper portion of the hollow member 16 where the upper part of the support structure 18 is exposed) having an inner surface defining an opening (containing the support structure 18), and 
a pair of upper thigh regions (the low end of the hollow member 16 – see fig. 1) extending from said pelvic region, each of said pair of upper thigh regions having an inner surface (respectively facing the pair of thigh bone elements sticking out of the hollow member 16) and an opposing outer surface extending from an edge portion EP (fig. 1 above) and with said inner surface defining an insertion opening IO (fig. 1 above); and 
wherein said support structure 18 comprises a pelvic support structure 18 (¶5) received within said inner cavity, said pelvic support structure comprising: 
 a pelvic bone PB (fig. 1 above) having an exterior surface positioned adjacent to said inner surface of said pelvic region (see fig. 1); and 
a pair of upper thigh bones TB (fig. 1 above) with one of said pair of upper thigh bones contained within a corresponding respective one of said pair of upper thigh regions; 
wherein said fastening member (common threaded fastener of Iocca) passes through said flange portion 10a (Bataille), extends along said elongated portion 9, 10b (Bataille), and is secured to the pelvic bone.
AAPA as modified does not teach wherein the inner cavity is defined within both of said pelvic region and said pair of upper thigh regions between said opening (where the top of the support structure 18 is exposed) and each of said pair of insertion 
a central support structure contained within said pelvic region, a pair of pelvic bones coupled to said central support structure and contained within said pelvic region, each of said pair of pelvic bones having an exterior surface positioned adjacent to said inner surface of said pelvic region,
wherein the pair of upper thigh bones is coupled to and extending from said central support structure,
wherein the pelvic bone to which the fastening member is secured is a respective one of a pair of pelvic bones.
Arthur teaches an assembly for a crash test dummy comprising a pelvic support structure (fig. 5) comprising a pair of pelvic bones 70, 72, a pair of thigh bones 142, 144 and a central support structure (shown in figs. 5 and 7 connecting the pelvic bones and thigh bones together), wherein the pair of upper thigh bones is coupled to and extending from said central support structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA to have a pair of pelvic bones and a central support structure connecting the pair of pelvic bones with the pair of upper thigh bones as taught by Arthur so as to increase the anatomical accuracy and strength of the support structure.

a central support structure (as taught by Arthur) contained within said pelvic region, a pair of pelvic bones (as taught by Arthur) coupled to said central support structure and contained within said pelvic region, each of said pair of pelvic bones having an exterior surface positioned adjacent to said inner surface of said pelvic region,
wherein the pelvic bone to which the fastening member (from Iocca) is secured is a respective one of a pair of pelvic bones.

As to claim 9, AAPA as modified teaches wherein said one fastening member comprises: 
a head portion (i.e. the portion of the fastener distant from the support structure), and 
a shank portion (the portion of the fastener that goes into the support structure) extending from said head portion, said shank portion terminating into a tip portion (being the very end of the fastening member opposite the head portion), wherein said shank portion extends through said elongated opening (of Bataille’s insert 8) such that said tip .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Iocca, Bataille and Arthur as applied to claim 7 above and further in view of Laursen (US 2102901 A).
As to claim 8, AAPA as modified teaches the limitations of the claim except wherein said flange portion 10a (Bataille) includes one or flange openings with a portion of said inner foam core portion extending within each one of said one or more flange openings.
Laursen teaches an insert (title; fig. 4) for rubber heels, the insert comprising a flange portion 1 (pg. 2 line 43) that includes one or flange openings 7 with a portion 10 (fig. 9) of said rubber heel extending within each one of said one or more flange openings (pg. 2 lines 55-62 teach that the rubber passes through the flange openings so that the rubber is united with the flange both above and below the flange).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of AAPA as modified such that the flange includes flange openings through which the material, being secured by the fastener, passes such that the material is united with the flange both above and below the flange, as taught by Laursen so as to more firmly lock the insert with respect to the material being secured by the insert (in Laursen, see pg. 2 lines 55-65).

s 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Iocca, Bataille and Arthur as applied to claim 7 above and further in view of Gutfleisch et al. (DE 3913356 A, hereinafter Gutfleisch).
As to claim 10, Iocca teaches wherein each of said pelvic bones including a receiving opening (AAPA was modified in view of Iocca such that the hollow member is attached to the pelvic bone via a common threaded fastener, meaning there is a receiving opening in the pelvic bone to receive the fastener; when AAPA is further modified in view of Arthur to have a pair of pelvic bones, then there is a pair of pelvic bones with each having a receiving opening) extending inwardly and transversely, and wherein said shank portion (the part of the fastener going into the bone) extends along said elongated opening (i.e. elongated portion 9, 10b of Bataille; see the objection of this claim above for the Examiner’s interpretation) such that said tip portion (i.e. the tip of the shank) extends through said elongated opening (i.e. elongated portion 9, 10b of Bataille) and is received and secured within said receiving opening with said head portion (the end of the fastener not in the receiving opening) positioned adjacent (i.e. near) to said outer surface of said flange portion 10a (Bataille).
Iocca as modified does not teach that each of said pelvic bones defines one or more receiving cavity portions contained within the exterior surface and including the receiving opening, the receiving opening extending from said receiving cavity portion.
Gutfleisch teaches a connection for adjoining parts (title) wherein there is a support structure 2 defining one or more receiving cavity portions RCP (fig. 3 above) contained within an exterior surface (of the support structure 2) and including a receiving opening 4, the receiving opening extending from said receiving cavity portion.


As to claim 11, AAPA as modified teaches wherein said receiving cavity portion includes: 
a wall region WR (fig. 3 of Gutfleisch above) extending transversely from said exterior surface, and a bottom region BR (fig. 3 of Gutfleisch above) extending transversely from said wall region with said receiving opening 4 (Gutfleisch) extending transversely from said bottom region; and 
wherein an end surface of said elongated member 9, 10b (Bataille) is abutted to said bottom region when said one fastening member (threaded fastener - ¶29 of Iocca) is inserted within said one insert 8 (Bataille) and secured to said support structure. 

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Iocca, Bataille and Arthur as applied to claim 7 above and further in view of Biard et al. (FR 2683320 A1, hereinafter Biard).
As to claim 12, AAPA as modified teaches wherein said hollow pelvic member 16 (AAPA) further comprises a flap member F (fig. 1 of AAPA above) extending from said pelvic region and including an inner surface (on the inside of the flap member), with said 
AAPA as modified does not teach wherein said inner surface is configured to receive an abdomen member of said anthropomorphic test device (this is because AAPA as modified is silent as to the claimed abdomen member).
[AltContent: textbox (F2)][AltContent: arrow]
    PNG
    media_image3.png
    662
    421
    media_image3.png
    Greyscale

Biard teaches an anthropomorphic device with a pelvic member having a flap member F2 (fig. 1 above) with an inner surface wherein said inner surface is configured to receive an abdomen member 40 of said anthropomorphic device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA such that the hollow member comprises a flap member with an inner surface configured to receive an abdomen member of the anthropomorphic device as taught by Biard since the addition of the abdomen member makes the anthropomorphic device more anatomically correct.

.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Iocca, Bataille and Arthur as applied to claim 7 above and further in view of Smrcka (US 3755920 A) and Blaine (US 4439162 A).
As to claim 14, AAPA as modified teaches the limitations of the claim except wherein each of said pair of upper thigh regions includes at least one opening extending from said outer surface to said inner surface, and wherein the anthropomorphic test device further comprises: 
at least one additional fastening member, with each of said at least one additional fasteners coupled within a corresponding one of said at least one openings for securing a respective one of said pair of upper thigh regions to a corresponding one of said pair of upper thigh bones.
Smrcka teaches a dummy leg (fig. 2) comprising simulated flesh 30 of an upper thigh with at least one opening (for screw 22) extending from an outer surface (of the flesh) to an inner surface (of the flesh) wherein an upper part 16 of a thigh bone 16, 20 is connected to a lower part 20 of the thigh bone using a cap screw 22 (which corresponds to the claimed at least one additional fastening member) within the at least one opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA as modified such that each 
AAPA as modified still does not teach that the at least one additional fastening member 22 (Smrcka) secures a respective one of said pair of upper thigh regions (of AAPA’s foam hollow member 16) to a corresponding one of the pair of upper thigh bones (in Smrcka, the screw 22 does not contact the simulated flesh).
Blaine teaches a dummy (fig. 15) wherein an at least one additional fastening member 126 (which includes a nut, as shown in fig. 15) is attached all the way through the simulated flesh of the upper thigh to a rigid upper thigh bone-like member 124, thereby attaching the simulated flesh of the upper thigh to the rigid upper thigh bone-like member 124.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA as modified such that the at least one additional fastening member is configured to be fastened all the way through the upper thigh flesh as taught by Blain to make the fastener easier to uninstall since it can be accessed from outside of the simulated flesh.
.
Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 15, the prior art of record fails to anticipate or render obvious the features of “wherein said inner surface of said insertion opening of each of said pair of upper thigh members comprises: an inner recessed portion extending from said edge portion; 
an inner stepped portion extending from said inner recessed portion in a direction opposite said edge portion, with said inner stepped portion including said one or more openings, and 
a step edge portion extending transverse to each of said inner recessed portion and said inner stepped portion and connecting said inner recessed portion to said inner stepped portion” all in combination with the rest of the recited apparatus.

Claims 16-17 depend from claim 15.
Conclusion
:
US 20040099825 A1 shows in fig. 1 what appears to be segmented thighs, but does not detail the features of claim 15.
US 4261113 A teaches screws 70 for attaching an upper arm bone 26, but the flesh of the arm is laid on top of the screws.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/R.C.P./           Examiner, Art Unit 2853                                                                                                                                                                                             
/JILL E CULLER/           Primary Examiner, Art Unit 2853